Case 1:19-cv-03434-LDH-CLP Document 1 Filed 06/11/19 Page 1 of 5 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 MICHAEL STOKES,

                                  Plaintiff,                     Docket No. 1:19-cv-3434

           - against -                                           JURY TRIAL DEMANDED


 HOMBRES LOUNGE INC.

                                   Defendant.


                                               COMPLAINT

          Plaintiff Michael Stokes (“Stokes” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Hombres Lounge Inc. (“Hombres” or

“Defendant”) hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of

models, owned and registered by Stokes, a professional photographer. Accordingly, Stokes seeks

monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                   JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
Case 1:19-cv-03434-LDH-CLP Document 1 Filed 06/11/19 Page 2 of 5 PageID #: 2




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York and is registered with the New

York Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Stokes is a professional photographer in the business of licensing his photographs

for a fee having a usual place of business at 1201 Alvira Street, Los Angeles, California 90035.

       6.      Upon information and belief, Hombres is a domestic business corporation

organized and existing under the laws of the State of New York, with a place of business at 85-

28 37th Avenue, Jackson Heights, New York 11372. At all times material hereto, Hombres has

operated their Facebook page at the URL: www.Facebook.com/HombresLounge (the

“Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photographs

       7.      Stokes photographed models (the “Photographs”). A true and correct copy of the

Photographs is attached hereto as Exhibit A.

       8.      Stokes is the author of the Photographs and has at all times been the sole owner of

all right, title and interest in and to the Photographs, including the copyright thereto.

       9.      The Photographs were registered with United States Copyright Office and were

given Copyright Registration Number VAu 1-222-627, VA 1-977-391, VAu 1-185-837, VAu 1-

085-779, VAu 1-224-487, VA 1-976-132, VAu 1-224-488.

       B.      Defendant’s Infringing Activities
Case 1:19-cv-03434-LDH-CLP Document 1 Filed 06/11/19 Page 3 of 5 PageID #: 3




       10.     Hombres ran the Photographs on the Website. See:

https://www.facebook.com/HombresLounge/. Screenshots of the Photographs on the Website are

attached hereto as Exhibit B.

       11.     Hombres did not license the Photographs from Plaintiff for its Website, nor did

Hombres have Plaintiff’s permission or consent to publish the Photographs on its Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

       13.     Hombres infringed Plaintiff’s copyright in the Photographs by reproducing and

publicly displaying the Photographs on the Website. Hombres is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photographs.

       14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       15.     Upon information and belief, the foregoing acts of infringement by Hombres have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
Case 1:19-cv-03434-LDH-CLP Document 1 Filed 06/11/19 Page 4 of 5 PageID #: 4




       17.    Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photographs, pursuant to 17 U.S.C.

§ 504(c).

       18.    Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant Hombres be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photographs in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

              profits, gains or advantages of any kind attributable to Defendant’s infringement

              of Plaintiff’s Photographs; or b) alternatively, statutory damages of up to

              $150,000 per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

              U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
Case 1:19-cv-03434-LDH-CLP Document 1 Filed 06/11/19 Page 5 of 5 PageID #: 5




     June 11, 2019
                                               LIEBOWITZ LAW FIRM, PLLC
                                               By: /s/Richard Liebowitz
                                                    Richard P. Liebowitz
                                               11 Sunrise Plaza, Suite 305
                                               Valley Stream, NY 11580
                                               Tel: (516) 233-1660
                                               RL@LiebowitzLawFirm.com

                                           Attorneys for Plaintiff Michael Stokes
